                    Case 2:17-cv-03369-JHS Document 26 Filed 03/04/19 Page 1 of 2



                                                                     TO
                                                  l.J.S. COURT OF APPEALS - THIRD CIRCUIT


           u.s. DISTRICT couRT:E:.ASil=R tJ                               DZSIRXC.T oF PENNSYLVANIA leHILe,[)ELfH.111)
                                                            (Dtstnct/state)                                                 (Location)



           C.S. TAX COURT [ ]                                                         Circmt Court
           (Fu;! Caption of D1stnct Court Case)                                       Docket Number: - - - - - - - - - -

                                                                                      District Court or
          ROBERT TAYLOR                                                               Tax Court
                                                                                      Docket Number: 2; j'1-C.V-n3.9b9-~I-IS
                      vs.
      Tli E. C. ornmorv UJEA \TH                                                      District Court or
                                                                                      Tax Court
       oF PENNSyLVPrt\J-r~ ~:\- IY~I
                                                   ri   L
                                                   ......,                            Judge                       HotJ,.JoEL H, SLonsk y


                                                    g QB ER,. T TA 'I Lo R.
            Notice is hereby given that
                                                                                      (NAMED PARTY)                                                  D
            appeals to the CNITED ST ATES COURT OF APPEALS for the THIRD CIRCUIT                                                          f \LE
·-'                                                     """''"'   -- .        · [ v1' ORDER         •     .       ..i. -•   ~   . - ..   ~~AR .._4. io~. ~-\--..
                                                                                                                                                        C\erk'
                                                                                                                                   ~iE~ep.C\P ·.,
                 ]OTHER ( s p e c i f y ) : - - - - - - - - - - - - - - - - - - - - - - - -



            entered m this action on              FE BR.VA(Date)
                                                           RY 14} 2 0/9
            DATED: MARC           b 'i,lolq
           R~~
           Counsel for Appellant -signed
                                            fRoSE                                                Counsel for Appellee


            BoBERI TA YLoR                              PRo SE
            Named of Counsel- Typed or pnnted                                                           Address


            P. 0. Ba X
            Address
                                   I ls: 2 4

            PHIJ ADE-L PHD:i , PA, 1Cf IS]

            Telephone Number or US Govt FTS                                           Telephone Number or US Govt FTS

            Note Use add1t10nal sheets 1f all appellants and/or all counsel for appellee cannot be ltsted on the Nottce of Appeal Form

            CSCA APPPAL FORM (JO;J/04)
                      Case 2:17-cv-03369-JHS Document 26 Filed 03/04/19 Page 2 of 2
 ~£S..L0~T
:o. ~>< \2S2J-\
-tILAOEl.P H'IA-f PA:\\q\S \
                            -           ... ~   .   .
                                                                  •
                                                                      ,' :i
                                                                           i.   ,
                                                                                    •   .._
                                                                                                 11
                                                                                         7017 3040 ODDO 9787 8597
                                                                                              ~.,,~•..r-,.,   , , . , . , . _...   ~   ...- - ....
                                                                                                                                                         1111
                                                                                                                                                     -·---   --·
                                                                                                                                                                   I
                                                                                                                                                                   -       -   ..   •   .,   •
                                                                                                                                                                                                 ~
                                                                                                                                                                                                             ,
                                                                      .>                                                                                                                         A   -
    >
             ,,   -
                  ~

                                                             ••




                                                                                                                          .                          '
                                                                                                              .           ..



                       T~EUNlTEbSTATE~ DISIRICT C
                        \       .,:;-                                                                                              "




                  FOR T~E 8\S1lRN DISTf\ICJ or PBVNJYL                                                                                                                                                       1




                                bO \ 'MAR (ET ~TREE                                                                      ..

                                                        fHILADtLf~.rA1fAj l<ilob-92&s- ·~
                                                                                                                                                                       •                                  F


                                                                                                                                                                                                         j
                                                                                                                                                                                                         For
